Title: Elizabeth Smith Shaw to John Quincy Adams, 9 June 1794
From: Shaw, Elizabeth Smith
To: Adams, John Quincy


          
            Haverhill June 9th. 1794
          
          My Dear Nephew could not suppose a Friend to merit, could read a Paragraph in last Saturdays Paper, without feeling themselves gratified, by finding that the opinion of Persons of the highest eminence entirly coincided with their own—
          He who has obstinately, & undeviateingly persevered in a course of Study, who “can bring back at Eve, the manners of the Morn immaculate,” & steadily pursue the Path of Virtue, though Pleasures allure, & Temptations await him, is the only fit Person for the Publick to confide in. They shall bear the Palm, if they faint not And though “Confidence be a Plant of slow growth in the publick Mind,” yet when once rooted, it generally yeilds its Possessor a rich, & valuable Product.— I presume the desire of deserving the Esteem, & obtaining the Plaudit of your Country, will not lesson your anxiety, & Concern for her Interest— The late appointment of the Presidents will be an additional weight; & the Atlas of publick Care, which has for a long time oppressed you, will now (I fear) fix an indeliable [tr]ace upon your Brow—
          William Cranch of whom you ever speak with so much Love, & affection, has not yet become a Votary at the Shrine of Hymen— He pines—he languishes for the sweets of domestick Life; & as heaven has formed him with a Mind peculiarly suited for that State, I am grieved that Fortune has not blessed him with sufficient Property— As she is a fickle Dame I hope she will soon shew herself more kind—for if rectitude of Heart, & sweetness of Temper can entitle any One to her Favours W. C. has an undoubted Claim—
          And now permit me, my worthy Nephew to congratulate you upon the cold apathy which you say has, (or you fancy has) taken

possession of your Breast— If real, it must be extremely advantageous to your Peace, & Tranquility—
          When I have beheld you nobly struggling with those tender Passions, which few at your age, would have thought of contending with—& seen you sacrificing your own Inclinations, to Situation, & filial Duty, my Heart has honoured, & paid a silent Tribute to your merit— I knew that your Health suffered—& indeed I feared you would have fallen a Victim to the strength of your Reason, & your frozen Judgment
          Perhaps, no one, knew better than myself, the strong emotions which tore, & agitated your Mind— I could have sat by your side & counted out Tear, for Tear— I longed to lighten your Heart—& to have you pour out all your Grief, into my feeling—faithful Bosom—
          But you must pardon me, if I could not (feeling as my heart is) but smile at your fears, that the Tyrant Love, would never again take possession of your Breast, even though your Circumstances should permit you, to sollicit his recall— Believe me, my dear Nephew, if virtuous Friendship be the Basis, (& upon no other build) a Soul like yours, susceptive of every fine emotion, can never be in want of Objects to light the Torch, & place his affections upon— for there is no Principle in Phylosophy more just, than that a noble generous Heart, will gravitate towards O[ne] he finds in Unison with his own— And that there are Ladies possessed of those qualities of the Mind, & those Virtues of the Heart, which beggar the “wealth of Ormus, & of Ind”— every Year evinces, & introduces upon the Stage of Life, some new Candidate for the nuptial State—
          Amiable Minds are said to be the most susceptive of Love— Your Heart has felt his Power, & bowed full many a time at the Shrine of Beauty, & Excellence— Yet let me hope, that whenever you may wish to pay your Vows at the Altar of Hymen, you may find a Daughter who excelleth them all—in real worth, as in Beauty—Who is deserving of your highest Esteem, & tenderest Love—One, who (as the Poet says) “looks like Nature, in the Worlds first bloom”— And when judgment, & cool Reason gives a sanction to your Choice, then may you find all your Sacrifices—all your Anxieties—Your daily Labours—& midnight Toils amply rewarded in the Love, & affection of this happy fair One—
          “Happy they—the happiest of their kind, whom gentler Stars unite, in one fate, their Hearts—their fortunes, & their Beings blend”—
          
          Perhaps you may wonder that I should take up the Ideas in your Letter of May 23d. 1793, & notice them at so late a period— But be assured I have read it repeatedly, & felt myself soothed, & honoured by the confidence you are pleased to repose in me—though I might never have written, if the late appointment, had not have pressed it upon me as a Duty, owing to a Nephew I sincerely loved, & in whose Prosperity, & Happiness I felt myself highly interested—
          If the wishes of your Friends, & the tender Affection of an Aunt, can be any inducement to you, to make us a Visit in Haverhill, you certainly will not leave America without seeing
          
            Elizabeth Shaw—
          
          
            Please to excuse the writing as my Eyes are poor, & Abby Adams is round me all the time chattering like a Mag-Pye—
          
        